Opinion by
Mr. Chief Justice Moore.
A charter, granted by the legislative assembly to' the Town of Springfield, was filed in the office of the Secretary of State February 10, 1893: Laws Or. 1893, pp. 245-277. The clauses of such act are consecutively numbered from 1 to 142. It will be kept in mind that the answer avers the common council of the Town of Springfield prepared and submitted to the qualified electors of that municipality an alteration of its fundamental law, as follows:
“Chapter 8, section (50), article (1) of the charter of the Town of Springfield be amended so as to read: *428‘To levy, assess and collect taxes not to exceed (1) per cent, except as otherwise provided and ect.’ ”
Section 50 of the charter, granted by the legislative assembly, is not found in Chapter 8 thereof, but in the preceding chapter. Article I of Section 50 of the legislative charter reads:
“The common council shall have power and authority within the corporate limits of the Town of Springfield: 1. To levy, assess, and collect taxes not to exceed one half of 1 per cent, except as’ otherwise provided in this act, upon all tangible property, both real and personal property, within the corporate limits of said town, and all goods, wares, and merchandise kept for sale in said town, by whomsoever owned, but no notes, accounts, credits, or bills receivable shall be taxed. ’ ’
Whether or not the reference in the proposed amendment to Chapter 8 of the charter should be eliminated and the attempted alteration limited to an amendment of Article I of Section 50 of the organic law of the municipality, it is not necessary to determine. The contemplated, change is so indefinite that it cannot be enforced with certainty without first inserting after the words, “except as otherwise provided,” the clause, “in this charter,” and further excluding the word and abbreviation, “and ect.”
The exercise by a municipal corporation of legislative authority to levy taxes is a proceeding in invitum, to enforce which the provision of the charter, expressly granting the power, is the limit of the exaction: Corbett v. City of Portland, 31 Or. 407, 414 (48 Pac. 428, 429). In deciding that case Mr. Justice Bean, speaking for the court, says:
‘ ‘ The principle is universal that whenever a municipality or other governmental agency of a state seeks to impose the burden of taxation upon a citizen or upon *429Ms property, it must be able to show the grant of such power by express words or necessary implication. No doubtful inference from other powers granted or from obscure provisions of the law, nor mere matter of convenience, or even necessity, will answer the purpose. The grant relied upon must be evident and unmistakable, and all doubts will be resolved against its exercise, and in favor of the taxpayer.”
An examination of the language employed in the proposed amendment of Section 50 of the charter (Laws Or. 1893, p. 253), shows it is too vague and dubious to authorize a levy of the taxes to which exceptions have been urged in this suit.
Other objections and exceptions to the rulings of the court are insisted upon by defendants’ counsel. A careful examination of them induces the conclusion that they are without merit. The decree should be affirmed, and it is so ordered. '
Affirmed. Rehearing Denied.
Mr. Justice Bean, Mr. Justice Benson and Mr. Justice McBride concur.